553 So. 2d 777 (1989)
Debra Ann WALLACE, Appellant,
v.
STATE of Florida, Appellee.
No. 88-2866.
District Court of Appeal of Florida, Fourth District.
December 20, 1989.
Peter Birch of Birch and Murrell, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Deborah Guller, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Debra Ann Wallace was convicted and sentenced for trafficking in cocaine and possession of drug paraphernalia. Upon consideration of the testimony and the record it appears that the state did not establish that Ms. Wallace was in constructive possession of the contraband as required by Brown v. State, 428 So. 2d 250 (Fla. 1983). It appears that, at most, Wallace was in mere proximity to the cocaine and the drug paraphernalia. Agee v. State, 522 So. 2d 1044, 1046 (Fla. 2d DCA 1988) ("Mere proximity to the contraband without more, is legally insufficient to prove possession"). Thus the trial judge erred in denying her motion for judgment of acquittal presented at the end of the state's case. Richardson v. State, 488 So. 2d 661 (Fla. 4th DCA 1986).
We reverse upon authority of Brooks v. State, 501 So. 2d 176 (Fla. 4th DCA 1987), and Green v. State, 460 So. 2d 986 (Fla. 4th DCA 1984).
REVERSED.
GLICKSTEIN, WALDEN and WARNER, JJ., concur.